Title: From Benjamin Franklin to Thomas Leech and Assembly Committee of Correspondence, 13 May 1758
From: Franklin, Benjamin
To: Leech, Thomas,Assembly Committee of Correspondence



Gentlemen,
London, May 13, 1758
I receiv’d yours of February 6. with the Votes and other Papers relating to the Commitment of Moore and Smith. We immediately took Advice upon them, and engaged Counsel. It was however some Time before we heard any Thing from the other Side. At length we had Notice from the Attorney and Sollicitor General, that Smith’s Petition was referr’d to them, and a Day appointed to hear the Affair, which was the 10th. of April. We got the Hearing postpon’d to the 17th. when it came on at seven in the Evening. Paris was the Solicitor for the Petitioner, and he had engag’d two Counsel, vizt. Wilbraham and Forrester, who opened the Case, that this was a Clergyman of the Church of England, who had made the Quakers angry by promoting Measures of Defence, and therefore they bore him Malice, &c. Much of their Pleading was Invective against the Assembly as Quakers, the Rest to show that they had erected themselves into a Court of Justice, without any Authority so to do, and that they ap’d the House of Commons tho’ they had not the Powers of that House; that by presuming to order the Sheriff to disobey the King’s Writ, they were guilty of a high and most flagitious Attempt against the Royal Authority, &c. and ending with praying that the King might be advis’d to issue his Mandate for the Discharge of the Prisoner. They took up the whole Evening with their Harangues; so that Day Se’nnight was appointed for the Hearing of our Council in Reply. We had for Solicitor Joshua Sharpe, and for Council Parrot and De Grey, two able and eminent Men in their Profession, who I took Care should be well instructed; they performed very well, showed that the present Assembly were not Quakers; that the Libel against them was a Breach of Privilege; that all Representative Bodies must have incident to them the Powers exercis’d by the Assembly, that if they had deviated in small Matters from the Practice of the House of Commons it was in favour of the Petitioner, at least it had not been to his Prejudice; that tho’ their Clerk had inadvertently used some Expressions which more properly belong’d to Proceedings in Courts of Justice,
   *The Expressions which had given a Handle to the Council for the Petitioner, were such as Prisoner at the Bar, Trial found Guilty, Sentence, &c.
 the Proceedings of the House had nevertheless been in themselves Parliamentary: That the Order forbidding the Sheriff to obey the Habeas Corpus had not prejudic’d the Petitioner, as the Writ never issu’d; and if it had, and the Prisoner brought before the Chief Justice in obedience to that Writ, he must have been remanded when it appeared he had been committed by the House for Breach of Privilege. That the Powers of the Assembly were granted by our Charters and confirm’d by our Laws; and that the Power in Question was, and always had been, exercis’d by all the Assemblies in America, of which Instances were produc’d, which I had furnish’d. And upon the whole hoping that His Majesty would not be advis’d to infringe the Liberties and Privileges of a whole People in their Representative Body, to gratify a single factious Person, who was a common Dealer in Libels and Disturber of the publick Peace, contrary to the Duties of his Profession. The Council for the Petitioner reply’d with much ill Manners and Abuse of the Assembly, but no Argument; only Paris whispering them that the Act of the 4th. of Queen Anne was never presented to the Crown, they insisted much on that, as if our Privileges could have no Existence without it, Penn not having Power to grant them. The Attorney and Sollicitor took the Matter under Consideration in order to form their Report, which as yet they have not made. Several Gentlemen of the Law who were present are of Opinion it must be in favour of the Assembly; but as Mr. Moore, a Member of Parliament interests himself strongly for the Petitioner, his Brother’s Case being involv’d with this, it is thought by others they will advise the Discharge of the Prisoner on Account of some alledg’d Irregularity of Procedure, but leave the Question of the Assembly’s Authority undetermin’d. However we shall watch their Report, obtain a Copy of it before ’tis presented, and if unfavourable to us, oppose it before the Committee of Council. By Snead, who sails in a few Days, I propose to send Copies of Smith’s Petition, and of the Remarks I furnish’d the Solicitor towards his Brief, and to the Council after the first Hearing towards their Reply. Both the Proprietors were present, abetting this Attempt on our Privileges.

I have mention’d Mr. Moore’s Influence as a Member of Parliament, for that is a Circumstance that gives great Weight here in all Applications to the Crown. Almost every Thing is granted to Members of Parliament, the Ministry being extreamly unwilling to disoblige them lest they should join in some Opposition, and therefore I think it would be Prudence in our Assemblies hereafter to chuse their Agents among the Members of the House of Commons, or at least to secure a Patron among them by all possible Means.
Mr. Penn but very lately laid before the Board of Trade a Number of Acts of Assembly made in 1755, 1756, and 1757. Their Lordships sent for the Agents on Wednesday last, having some Objections to three of the Acts, vizt. To that in favour of Croghan and Trent, as it might be injurious to the Creditors who had not petition’d. To that for regulating the Provincial Forces, as it contain’d a Clause concerning enlisting of Servants which seem’d to militate against an Act of Parliament. To the Supplementary £100,000 Act, as it made the Bills a legal Tender, contrary to the Spirit of the Act of Parliament, made for the New England Colonies, &c. Paris attended with the Proprietor, in Behalf of Mr. Hockley; a poor Man as he said who was ruin’d by the first Act, since by being Croghan’s Partner he was oblig’d to pay his Debts. He endeavour’d to show that the Act was partially made to favour Friends of the Assembly, that it was hurried thro’ the House in an unprecedented Manner, lest the other Creditors should have Notice; that it did not appear any Proof had been made that the petitioning pretended Creditors had really any Thing due to them; and a good deal more of the same kind, tending to throw an Odium on the Assembly. In Answer, I alledg’d that the Assembly were quite indifferent and without any Partiality in favour of the Persons to be reliev’d; that if the Bill went quick thro’ the House, it was owing to the Shortness of Time, being near the End of a Session when the Petition was presented; that, however, the Bill had been considered by the Governor and his Council, one of whom was himself a Petitioner, and another a near Relation and Friend of one of the Petitioners, and Amendments propos’d by the Governor which were agreed to. That the Petitioners in general were Merchants of the greatest Note and Reputation in the City, who had in view chiefly that Croghan and Trent by their Acquaintance with the Indian Languages and Interest among them, might if at Liberty be of Service to the Province in Treaties, &c. and therefore were willing to postpone their private Claims for Ten Years; which was also a principal Inducement with the House. That none of the other Creditors had either oppos’d the Bill or complain’d of it since it passed; if they had petitioned against it, I was persuaded the House would either not have gone into it, or would have repeal’d it. That I was surpriz’d after Three Years to hear it said that Mr. Hockley was injur’d by it. That he was on the Spot when it pass’d, and I never heard that he oppos’d it; if he did, it must have been before the Governor and Council; for it could not pass without his Knowledge, as he was a great Officer in the Province, Receiver of the Proprietary Quit Rents, and Keeper of the Great Seal. That Mr. Hockley being a Partner and not a Creditor, must of Course be accountable for Partnership Debts, whether the Bill had pass’d or not, but if he was injur’d I wonder’d he had never before apply’d to their Lordships, and that the Proprietor had kept the Bill so long without presenting it. To which he answer’d, that he had indeed receiv’d the Bill soon after it pass’d, but perceiving it to be of an extraordinary Nature, he wrote over to enquire into the Circumstances relating to it, and kept it till he should receive the Information he wanted; and afterwards till he should have some other Bills to present with it. I then desired he would speak out if in Consequence of the Enquiry he made, he had or had not receiv’d Information of any Complaint of the other Creditors against the Bill. To this he made no Answer. Paris intimated that Mr. Hockley might not know of the Passing of the Bill, having come to the Offices I mention’d since that Time; and said the poor Man had been so cruelly oppress’d by the Creditors, who as soon as the Act pass’d, fell upon him, and had oblig’d him to pay above £1500 that he had not Spirit before to apply for a Repeal of the Act, &c. What the Board will do in it I know not, but believe they will advise the Repeal of it, for they seem’d to entertain strong Prejudices against it.
In Answer to the Objection against the other Acts, I said that the Clause relating to Enlisting of Servants, regarded only our own Provincial Troops and not the King’s regular Forces; and that it had never been us’d to prevent Enlisting Servants in those Forces, and could be of no Consequence at present, because the Servants were now almost all inlisted, and that by Authority of the Act of Parliament without complying with the Directions of the Act in paying for them; at which their Lordships seem’d much surprized. As to the legal Tender of our Bills, I said they had always been issued under that Sanction; that no body in the Colony, or trading to it, complain’d of it; and that to issue them with a Declaration that they were not a legal Tender, would naturally produce a Depreciation. I believe they will not venture to advise the Repeal of that Act on that Account, and for the others I suppose we need not be much concern’d.
The Board of Trade tho’ they have had the Treaty of Easton so long before them, in which Tedyuscung refers his Claims to the Determination of the Crown, have not yet call’d on Mr. Penn, or taken any Step to bring the Matter to a Hearing before the King and Council, nor has Mr. Penn made any Proposals to them of satisfying the Indians. I went Yesterday to Lord Halifax’s to press that Matter, and to Lord Granville’s. The latter only I found at Home; and he says it should by all means be expedited; it is not yet properly before the Council, but ought to be brought there and settled as soon as possible; so I am preparing a Petition for the Purpose to be presented next Week; having no longer any Hopes of a private Accommodation with the Proprietors, who still pretend they cannot answer our Complaints for want of the Attorney and Sollicitor’s Opinion, (as you will see by the inclos’d Copies of Letters) and openly abet every Attack upon and Abuse of the Assembly.
Mr. Charles and Mr. Partridge assisted in all these Affairs with great Zeal and Diligence, and were very serviceable on many Accounts; as was also my Son.
I hope this Summer may establish my Health, and enable me to bear, if it be necessary another Winter here in your Service; for how much soever I desire to be at home with my Family and Friends, I would not by Precipitation or Impatience, prejudice your Affairs; but endeavour to reconcile myself to this uncomfortable Absence as long as my Services seem acceptable, and the Assembly shall think my Stay here of Use to my Country.
I am, Gentlemen, with great Esteem and Respect, Your obedient, and faithful humble Servant
B Franklin

To Thomas Leech, Esqr. Speaker of the Honble. House of Representatives, with the Committee of Correspondence.
PS. May 19. The above is a Copy of mine per Pacquet. The Attorney and Solicitor General have not yet made their Report, and are out of Town for the Holidays, as are all the Ministry even Lord Granville, who seldom leaves the City, so that nothing can be done till their Return. I sent the Copy of Smith’s Petition per Pacquet: Nothing new has since occur’d; but perhaps before this Ship sails I may have something farther to add.
B F

 Endorsed: Benja. Franklin’s Letter May. 13 1758.
